DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dokonal et al. (US 2015/0089794 A1).
RE claim 1, Dokonal teaches a rotating electrical machine 10 (Fig.1) comprising: a rotor 12 which is equipped with a magnet unit (60, 64) which generates magnetic flux and retained to be rotatable (¶ 29); and a stator 14 which is equipped with a stator winding made up of a plurality of phase windings 26, the stator 14 being arranged coaxially with the rotor 12 and facing the rotor 12, wherein the magnet unit includes first magnets 60 whose magnetization direction is oriented in a radial direction (Fig.1) of the rotor and second magnets 64 whose magnetization direction is oriented in a circumferential direction of the rotor 12, wherein the first magnets 60 are arranged at a given interval away from each other in the circumferential direction, and each of the second magnets 64 is disposed in the circumferentially adjacent first magnets 60, wherein the magnet unit (60, 64) has end surfaces of the first magnets 60 which face away from the stator 14 and end surfaces of the second magnets 64 which face away from the rotor 12, at least the end surfaces of the first magnets 60 or the end surfaces of the second magnets 64 define recess (where yoke 120 disposed, see Fig.1-4) hollowed toward the stator in the radial direction, and wherein magnetic member 120 are disposed in the recess in a surface of the rotor which faces away from the stator 14.
In Figs.1-4, Dokonal does not teach a plurality of recesses and plural magnetic members.
However, in an alternative embodiment of Fig.8, Dokonal suggests that that the rotor can be divided into plural section 236 such that plural recess (where element 220 located) and plural magnetic member 220 can be utilized (see Figs.7, 8), such arrangement allows each of the magnetic section of the rotor to be able to be easily replace and/or repair.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dokonal by having a plurality of recesses and plural magnetic members, as suggested by Dokonal, for the same reasons as discussed above.

RE claim 4/1, Dokonal has been discussed above. Dokonal further teaches ones of the first magnets 60 have magnetization directions oriented toward the stator 14, the magnetic members (120, 220) being disposed in the ones of the first magnets 60 away from the stator 14 (Fig.1).

RE claim 6/1, Dokonal has been discussed above. Dokonal further teaches the rotor is equipped with a magnet retainer 50 which is made from soft magnetic material (ferromagnetic, see ¶ 33) and retains the magnetic members 120 together with the magnet unit 60, 64, and wherein the magnet retainer is disposed on a portion of the magnet unit 60, 64 which faces away from the stator 14, and the magnet retainer 50 extends over the first magnets 60 and the second magnets 64 which are disposed adjacent each other in the circumferential direction (Figs.1, 6).

RE claim 8/1, Dokonal has been discussed above. Dokonal further teaches the rotor 12 is of an outer rotor structure 12 in which the rotor is arranged radially outside the stator 14 (Fig.1).

RE claim 9/1, Dokonal has been discussed above. Dokonal further teaches the rotor 12 is equipped with a magnet retainer 50 which retains said magnetic members 120 (220) together with the magnet unit 60, 64, and wherein the magnetic members 120 are equipped with engaging portions (outer surface) which are arranged in the circumferential direction and engage the magnet retainer 50 (Fig.6).

RE claim 10/1, Dokonal has been discussed above. Dokonal further teaches said first magnets 60 include a first A magnet 60 whose magnetization direction 62 (Fig.1) is oriented outwardly in the radial direction and a first B magnet whose magnetization direction is oriented inwardly 70 in the radial direction , wherein the second magnets include a second A magnet 64 whose magnetization direction 66 is oriented in a first one of opposite circumferential direction and a second B magnet 64 whose magnetization direction 66 is oriented in a second one of the opposite circumferential direction, and wherein the magnet unit has the first A magnet, the second A magnet, the first B magnet, and the second B magnet arranged in this order in the circumferential direction (Fig.1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dokonal in view of Hazeyama et al. (US 9595851 B2).
RE claim 7/1, Dokonal has been discussed above. Dokonal does not teach second magnets have a length in the circumferential direction which lies in a range of 52 < a < 80 where a is an electrical angle [degE].
Hazeyama suggests that magnets angle in the circumferential direction is a result effective variable whose value can be adjusted to optimize torque (Figs.2, 6, 7 and col.7: 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dokonal by having second magnets have a length in the circumferential direction which lies in a range of 52 < a < 80 where a is an electrical angle [degE], as taught by Hazeyama, for the same reasons as discussed above.

Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, a thickness of either of the first magnets or the second magnets in the radial direction is set smaller than that of the other of the first magnets and the second magnets to define the recesses, and wherein the magnetic members are arranged away from the stator in the first magnets or the second magnets, whichever are smaller in thickness.
RE claim 3/1, the prior-art does not teach, inter alia, the first magnets have a thickness in the radial direction which is selected to be smaller than that of the second magnets to define the recesses, wherein the magnetic members are disposed in portions of the first magnets which are located away from the stator, and wherein the sum of the thickness of each of the first magnets and a thickness of a corresponding one of the magnetic members in the radial direction is equal to the thickness of each of the second magnets in the radial direction.
RE claim 5/1, the prior-art does not teach, inter alia, the second magnets have a thickness in the radial direction which is selected to be smaller than that of the first magnets to define the recesses, wherein the magnetic members are disposed in portions of the second magnets which are located away from the stator, and wherein the sum of the thickness of each of the second magnets and a thickness of a corresponding one of the magnetic members in the radial direction is equal to the thickness of each of the first magnets in the radial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834